Case: 10-11231     Document: 00511676812         Page: 1     Date Filed: 11/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 28, 2011
                                     No. 10-11231
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PHILLIP WAYNE STOCKARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:10-CR-12-1


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Phillip Wayne Stockard appeals the 18-month term of imprisonment
imposed following the revocation of his supervised release for being a felon in
possession of a firearm. He argues that the sentence, which exceeds his advisory
sentencing guidelines range, is procedurally and substantively unreasonable.
        Stockard did not preserve his objections to the reasonableness of his
sentence.     Accordingly, we will review the sentence for plain error only.
See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009); United States v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 10-11231     Document: 00511676812          Page: 2     Date Filed: 11/28/2011

                                        No. 10-11231

Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). To prevail on plain-error review,
Stockard must show that an error occurred, that the error was clear or obvious,
and that the error affected his substantial rights. See Whitelaw, 580 F.3d at 260.
If he establishes those factors, the decision to correct the forfeited error is within
our sound discretion, which will not be exercised unless the error seriously
affects the fairness, integrity, or public reputation of judicial proceedings. See
id.
         Stockard contends that the district court committed reversible plain error
by failing to articulate fact-specific reasons for imposing an above-guidelines
sentence in his case. However, he has not explained how a more detailed
reasoning process would have led the court to select a lower sentence. See id. at
263. He has not shown that the error affected his substantial rights. See id.
         Stockard also argues that the district court committed reversible plain
error by imposing a sentence that did not adequately account for his personal
characteristics and the nature and circumstances of his supervised release
violation.1    At sentencing, the district court specifically noted that it had
considered Stockard’s arguments in favor of a shorter sentence. Stockard’s
disagreement with the district court’s assessment of an appropriate sentence in
light of those arguments does not establish that the court committed error, plain
or otherwise. See Gall v. United States, 552 U.S. 38, 51 (2007). Stockard
essentially seeks to have us reweigh the § 3553(a) factors, which we will not do.
See id.       The sentence imposed in Stockard’s case is not substantively
unreasonable. See Whitelaw, 580 F.3d at 265.
         AFFIRMED.




         1
        Although Stockard asserts that his sentence does not address his need for medical and
drug treatment, he has waived the issue by failing to adequately discuss it in his brief.
See United States v. Scroggins, 599 F.3d 433, 446 (5th Cir.), cert. denied, 131 S. Ct. 158 (2010).

                                                2